Franklin County, No. 94APD10-1440. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. It appeal’s from the records of this court that appellant/cross-appellee has not filed a merit brief, due April 23, 1996, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the appeal of Robert Dawson be, and hereby is, dismissed sua sponte.
The appeal of the Industrial Commission of Ohio et al. remains pending. The cross-appellants’ brief is due May 23,1996, and the parties shall proceed to brief the cross-appeal pursuant to the provisions of S.Ct.Prac.R. VI(1), (2), and (3).